Title: To James Madison from Thomas Jefferson, 6 July 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to J. M.
July 6. 04.
In conversation with mr. Gallatin yesterday as to what might be deemed the result of our Tuesday’s conferences, he seemed to have understood the former opinion as not changed, to wit that for the Floridas East of Perdido might be given not only the 2. millions of dollars and a margin to remain unsettled, but an absolute relinquishment from the North river to the bay of St. Bernard and Colorado river. This however I think should be the last part of the price yielded, and only for an entire cession of the Floridas not for a part only.
